ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Interview Summary
Applicant’s election without traverse of Group I, species 14 (Figs. 31-33), also see Notes below, in the reply filed on 10/20/21 is acknowledged.
1) The Requirement of Restriction/Election 08/20/21 clearly stated that Species 14 (Figs. 31-33) and Species 15 (Figs. 34-35) are separate Species.  In the Remarks 10/20/21, Applicant attempted to combine the Species 14 & 15 together without provide any reasons.  It is noted that the Species 14 (Figs. 31-33) requires an optical sensor in a pump device 1100.  Meanwhile, the Species 15 (Figs. 34-35) requires a capacitive sensor in a pump device 1200.  The two species 14 & 15 are not obvious variants of each other. 
During the phone interview on 10/27/21, Attorney Darrell L. Pogue re-elects Species 15 (Figs. 34-35).
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2) claim 7 requires an insulative coating. The recitation “insulative coating” has described in non-elected species 6 (Figs. 13-14). Therefore, claim 7 is withdrawn from consideration, however, claim 7 is canceled.  See note #3 below.  
3) During the phone interview on 12/14/21, both of Attorney Pogue and Examiner Vu agreed to bring claims 9 & 21 into claim 1 for allowance condition.  Both Attorney Pogue and Examiner Vu agreed to cancel the withdrawn claims 7, 10-13, 15-18 & 20 because these claims 7, 10-13, 15-18 & 20 do not require all the limitations of an allowable claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darrell L. Pogue on 12/14/21.

The application has been amended as follows: 
1. (Currently Amended) A pump, comprising: 
a pump chamber operably coupled with a piston; 
a detent apparatus coupled to the pump chamber or the piston, wherein the detent apparatus comprises a detent body, a detent arm, and a detent engagement member, wherein in a first position the detent engagement member is retained in contact with a first arrest location of the detent arm, and wherein in a second position the detent engagement member is retained in contact with a second arrest location of the detent arm; and 
a piston grip coupled to the piston, the piston grip including a grip component engaged with an exterior of the piston, wherein movement of the piston grip causes the piston to move axially relative to the pump chamber to control receipt and delivery of a liquid drug; a capacitive sensor positioned adjacent the piston grip to indicate a position of the piston grip; wherein the capacitive sensor comprises a capacitive plate mounted atop a capacitor block, and wherein the capacitor block extends from a pump housing.
2. (Original) The pump of claim 1, further comprising a set of side springs coupled to the piston grip, wherein the set of side springs provide a spring force to bias the piston grip towards the pump chamber.
3. (Currently Amended) The pump of claim 1, further comprising a second detent engagement member[,].
4. (Original) The pump of claim 1, wherein the detent engagement member is a spring.  
.  
6. (Canceled)  
7. (Canceled) 
8. (Canceled)  
9. (Canceled)
10-13 (Canceled)
14 (Canceled)
15-18 (Canceled)
19 (Canceled)
20-21(Canceled)

Allowable Subject Matter
Claims 1-5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is O’Connor et al. (US 2013/0060196), Caffey et al. (US 8,920,376), however these references do not disclose the device as claimed or described below.
O’Connor discloses a pump, comprising: 
a pump chamber 130 operably coupled with a piston 102; 
a detent apparatus (including elements 110, 106, 110C) coupled (indirectly) to the pump chamber or coupled the piston 102, wherein the detent apparatus comprises a detent body 110, a detent arm 110B, and a detent engagement member 106, wherein in a first position, the detent engagement member is retained in contact with a first arrest location of the detent arm (see marked up figure below), and wherein in a second position the detent engagement member is retained in contact with a second arrest location of the detent arm; and a piston grip 110C coupled to the piston 102, the piston grip 110C including a grip component (see marked up figure) engaged with an exterior of the piston, wherein movement of the piston grip causes the piston to move axially relative to the pump chamber to control receipt and delivery of a liquid drug, see Figs. 4B-4E.  

    PNG
    media_image1.png
    370
    930
    media_image1.png
    Greyscale

O’Connor fails to disclose the capacitive sensor comprises a capacitive plate mounted atop a capacitor block, and wherein the capacitor block extends from a pump housing.

Caffey discloses a drug pump device, in Figs. 10A-E comprising: a drug reservoir; an optical sensor (in Fig. 10D) or a capacitive sensor (e.g. a pair of plate-electrodes 1020 formed a capacitive sensor, Fig. 10E) positioned different locations along the drug reservoir or attached to the piston to indicate a position of the piston, col. 18, lines 17-48. It is noted that Caffey teaches that in order to find the position of the piston, the optical sensor or capacitive sensor position a location near piston such as along the drug reservoir or at the piston.  In other words, placing the optical sensor or the capacitive sensor near to any component to indicate the position of the component.  In this case, Caffey does not state that the optical sensor or capacitive sensor position adjacent/near the piston grip; however, with the teaching of the Caffey above, a person skilled in the art would recognize that an optical sensor or a capacitive sensor can be position adjacent/near or attached to the piston grip if one wishes to indicate a position of the piston grip.
However, Caffey fails to disclose the limitation of the capacitive sensor comprising a capacitive plate mounted atop a capacitor block, and wherein the capacitor block extends from a pump housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783